In a negligence action to recover damages for personal injuries, plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered June 4, 1970, in favor of defendant Slattery Construction Corp. upon the trial court’s dismissal of the complaint against said defendant at the end of plaintiffs’ case at a jury trial of the issue of liability only. Judgment affirmed, without costs. A prima facie case of negligence on the part of defendant Slattery Construction Corp. has not been demonstrated. Hopkins, Acting P. J., Gulotta, Christ and Brennan, JJ., concur; Benjamin, J., dissents and votes to reverse the judgment and to grant a new trial on the ground that, in his opinion, a prima facie case was made out.